Exhibit 16.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 November 27, 2012 U.S. Securities and Exchange Commission 450 Fifth Street NW Washington, D.C.20549 Re: China Xuefeng Environmental Engineering Inc. SEC File No. 333-175483 On November 26, 2012 my appointment as auditor for China Xuefeng Environmental Engineering Inc. ceased. I have read China Xuefeng Environmental Engineering Inc.’s statements included under Item 4.01 of its Form 8-K dated November 27, 2012 and agree with such statements, insofar as they apply to me. Very truly yours, Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
